Notice for Allowance

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Re claim 11, none one of the reference of record suggest or render obvious the limitation of wherein said fuse module apparatus further comprises a first reset timeout circuitry that can operationally accommodate false alarms via said second event marker signal being manually terminated within a first selected time period and placing said control circuitry in said ready state further said fuse module apparatus further comprises a second reset timeout circuitry that can operationally reset into said ready state after the first communication naturally terminates after said first selected time period then having a second selected clearing time period prior to placing said fuse module control circuitry into said ready state to operationally prevent a subsequent second false alarm, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claim 15, none one of the reference of record suggest or render obvious the limitation of said fuse module apparatus further comprises a first reset timeout circuitry that can operationally accommodate false alarms via said second event marker signal being manually terminated within a first selected time period and placing said control circuitry in said ready state further said fuse module apparatus further comprises a second reset timeout circuitry that can operationally reset into said ready state after the first communication naturally terminates after said first selected time period then having a second selected clearing time period prior to placing said fuse module control circuitry into said ready state to operationally prevent a subsequent second false alarm, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claim 17, none one of the reference of record suggest or render obvious the limitation of wherein said in-line hotwire relay module apparatus further comprises a first reset timeout circuitry that can operationally accommodate false alarms via said second event marker signal being manually terminated within a first selected time period and placing said in-line hotwire relay module control circuitry in said ready state further said in-line hotwire relay module apparatus further comprises a second reset timeout circuitry that can operationally reset into said ready state after the first communication naturally terminates after said first selected time period then having a second selected clearing time period prior to placing said in-line hotwire relay module control circuitry into said ready state to operationally prevent a subsequent second false alarm, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/2/2022